PER CURIAM.
Because appellants have prevailed in the main appeal from the final judgment in Crestview Hospital Corporation v. Coastal Anesthesia P.A., 203 So.3d 978 (Fla. 1st DCA 2016), the trial court’s award of attorney’s fees and costs in appellee’s favor must also be reversed. See Marty v. Bainter, 727 So.2d 1124, 1125 (Fla. 1st DCA 1999) (“[A]n award of attorney’s fees and costs predicated on a reversed or vacated final judgment also must be reversed.”).
*855Appellee’s motion for appellate attorney’s fees is denied.
REVERSED and REMANDED.
ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.